DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response of 9/7/2022 is entered, elected product claims 1-5 are addressed in the office action.

Claim Rejections - 35 USC § 112
Rejection of claims 1-5 made  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being indefinite for failing to particularly point out and distinctly claim the subject matter for recitation of  “approximately” for proportions of ingredients and also for being unclear about basis of determination of proportions have been withdrawn based on applicant’s amendments correcting/ clarifying both issues.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1, 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wan (WO 2018027083A1), hereinafter Wan, in view of Stoll (US 20130309291A1), hereinafter Stoll and Coleman et al., (US 5328711), hereinafter Coleman, in view of Kleidon et al ( US 20170172977 A1) and Lowe et al. (US 20160000843 A1), hereinafter Lowes. 


The transitional phrase “comprising” as recited in amended claim 1 is being interpreted as synonymous with “including”, “containing” or “characterized by” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 21111.03.


Regarding claim 1, Wan teaches a gummy confectionary for delivering active ingredients (nutraceutical composition as taught on page 1, last para and page 2, last 4 lines and page 3, lines 24-26 where vitamins, minerals and antioxidants are taught, which are active ingredients). 
Wan teaches gummy confectionery with sugars, natural flavors, oils and gelling agents.
The gelling agents as taught by Wan are in concentration of about 0.1 to 7% (Page 20, last 3 paragraphs), where applicant’s claimed plant-based gums agar and locust bean gum are taught, where the percentage of plant based gelling agents overlaps the claimed range of “1.95-2.05% plant-based gum”.
Wan teaches edible oil (Pages 17 and 18) wherein oils include fractionated coconut oil (Page 18in confectionery in relative proportion of about 0.3 to 20% by weight of the composition, which include fractionated coconut oil (Page 18, Para 3), which overlaps the claimed range of 1.68-1.70% fractionated coconut oil as claimed. 
Wan also teaches of lecithin , which is an emulsifier. Regarding the proportion of lecithin Wan teaches  about 0.001 to 5% by weight, which includes “0.23-0.25% lecithin”.
Wan further teaches coloring agents in amounts less than 1% by weight (Page 16, coloring agents para 1) which overlaps the claimed range of “0.04-0.05% coloring agent”, wherein the color includes including FD&C yellow #5 (Pages 16 and 17, especially, line 6, page 17), as per claims 1 and 5. 

Regarding the sweetener and its proportion, Wan teaches of effective amount of sweetener may be utilized to provide the level of sweetness desired, and this amount varies with sweetener selected (Wan, page 10, para 1). Wan teaches sucrose, i.e., sugar (Page 10, para 2) and sweetener syrups  including malt syrup, starch syrup such as rice syrup, sorghum syrup, corn syrup to name a few, and regarding the amount of sweetener Wan teaches 20-60% by weight (Page 10, para 4), which overlaps the claimed range of approximately 60% of sucrose and starch syrup which is recited as “24.0-24.2% sucrose” and “36-36.2% starch syrup”.

Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Wan teaches the claimed proportion of sugar/ sweetener and starch-based syrup but is silent regarding starch syrup being sourced from tapioca as is instantly claimed. However, sweeteners syrups including tapioca syrup are known to be utilized along with sugar/sucrose to make gelled confectionery products as taught by Stoll (Para 115-116), where tapioca syrup is used in amounts 30-35% by weight of the composition , which is about 36-36.2% prior to combination because the composition can have addition ingredients (see claim interpretation above). Regarding the use of tapioca syrup, Stoll teaches that Tapioca syrup provides a sweetness, body and humectancy that is similar to high fructose corn syrup but this natural sweetener is considered hypoallergenic (Para 116). Based on the teaching of Stoll, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include tapioca syrup as a source or starch syrup. The ordinary artisan would have been motivated to modify Wan at least for the purpose of reducing the high fructose corn syrup usage in foods, especially confections because tapioca syrup is a natural syrup which is obtained by natural enzymatic treatment of cassava tuber or root and it provides sweetness, body and humectancy that is similar to high fructose corn syrup (as taught by Stoll in para 116).Further, It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one art recognized functional equivalent (i.e. 
starch based sweetening syrup like high fructose corn syrup, rice syrup) for another (i.e. tapioca-based syrup) in the gelled confection as disclosed by Wan, depending on which sweetening agents were preferred and available at the time the invention was made.   

Wan teaches natural flavoring including natural flavor oils (Pages 12-13 and page 16, para 1) including citrus oils including lemon (Page 12, Para 3 under flavoring agents). Regarding the proportion of flavoring agents can be varied to provide a perceptible sensory experience at or above the threshold levels and flavors may be employed as free form or encapsulated or dried form or mixtures (Page 13, Paras 4 and 5). Wan teaches the flavoring agent as per claims 1 and 4 but does not specifically teach an amount of flavoring agent as “approximately 0.25-0.27% of natural flavoring”. Regarding the use of natural flavors in varying amounts, Stoll teaches that flavors including natural flavors including lemon in the form of flavor oils can be utilized in varying amounts (See para 78 for flavors, lemon flavored oil and para 79 for varying the flavor component amount as desired). Para 121 of Stoll teaches flavors can be utilized in amounts ranging from 0-1% by weight of confection based on the desired flavor potency (Para 79-80 of Stoll). Based on the teaching of Stoll, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include a natural flavor in an amount up to 1% by weight (Para 121). The ordinary artisan would have been motivated to modify Wan in an amount as taught by Stoll (Up to 1% by weight) at least for the purpose of achieving a desired flavor potency in confections because lemon oil as taught by both Wan and Stoll is a natural source of flavor and provides a refreshing sensation in the mouth. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of an art recognized component (flavor) to achieve a desired intensity of flavor in the finished confection as taught by Wan page 13 and Stoll in para 79-80.   

Regarding the amount of water/ liquid, Wan teaches that liquids assist in flavor and texture profile of confectionery products  and also recognizes that liquids can be obtained from water as well as from natural sources including juices and concentrates of fruits and vegetables (Page 20, para 1-2). Wan also teaches about 0.001%-25% fruit or vegetable juice and in addition about 1-20% by weight of water (Page 20, para 1-2). Thus, the amount of liquids as taught by Wan overlap the claimed range of “33.8-34% water”. Further, water in amounts in the range of 25-40% by weight in a gelled confectionery composition is well known in the art at the time of the effective filing date of the invention as taught by Coleman, Column 2, lines 20-23). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include either water and/or liquids in the range of approximately 33.8-34%. The ordinary artisan would have been motivated to modify the water content at least for the purpose of adding to the overall texture and melt and chewiness of the flavored chewy or gummy confection (as taught by Wan On page 20, para 1 and 2)

Wan does not teach “0.72-0.74% cannabidiol”, however confections in general and gummy confections in particular were known to include cannabidiol or CBD in the art at the time of the effective filing date of the invention as taught by Kleidon (para 58 and 128 have cannabidiol sources from hemp or cannabis AND para 111 has candy or gummies). Cannabidiol or CBD is known for its medicinal applications for exerting analgesic, antioxidant, anti-inflammatory and immunomodulatory effects (Para 3 of Kleidon and Para 5 of Lowe). Regarding the relative proportion of cannabidiol in food is taught in para 46 of Kleidon where 0.01% to about 50% by weight including 0.7% and 0.8% by weight of the food product depending upon the dosage desired. Similarly, confections in general and gummy confections in particular were known to include cannabidiol or CBD in the art at the time of the effective filing date of the invention as taught by Lowe teaches cannabidiol (entire article) especially for incorporation in foods including gummy candy (Para 97 and 99) and also teaches that cannabis and CBD are administered as a unit dose form (Para 100 of Lowe) where the unit dose comprises from 10mg to 300 mg of CBD /cannabidiol. Does not only was the inclusion of CBD /cannabidiol in the claimed proportion known to be included in the food product (as taught by Kleidon) but it was also known to vary the proportion of CBD /cannabidiol in a food composition, based at least on the therapeutic effect desired to the consumer (See para 100 and 101 of Lowe). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include CBD in the relative proportion as desired for its medicinal benefit to be available to the intended consumer. The ordinary artisan would have been motivated to modify CBD 0.72 to 0.74% at least for the purpose of achieving the desired therapeutic effect, including the analgesic, antioxidant, anti-inflammatory and immunomodulatory effects (as taught by Para 5 of Lowe) per unit dose for the intended consumer.

Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Further, regarding the composition and proportions of ingredients, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claims 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wan, in view of Stoll, Coleman, Kleidon and Lowe as applied above to claim 1, further in view of Magana (US 20160242450A1), hereinafter Magana.

Wan as applied above teaches plant based gum which includes agar agar and locust bean gum but does not teach “said plant-based gum is a blend of 85-99.5% agar and 0.5-15% locust bean gum”, however confections in general and gummy confections in particular were known to include combination of agar and locust bean gum as gelling agents in the art at the time of the effective filing date of the invention as taught by Magana (para 38) where it is clearly taught that Agar creates brittle gels when used alone. Agar  is typically used in a ratio of 0.2% to 3.0%.  For soft gels a 0.2% to 0.5% range is ideal and the gel becomes harder as more agar is added.  Locust bean gum can be added to make the gel more elastic, usually by replacing 10% of the agar with locust bean gum. Since Agar and Locust bean gum combination was known and it was also known to replace up to 10% of agar with Locust bean gum for a more elastic gel. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include agar and Locust bean gum in the relative proportion as desired for its gelling benefit of enhancing the elasticity of agar gel. The ordinary artisan would have been motivated to modify Wan and utilize plant based gelling agent, agar as the main gelling agent in the claimed range in combination with Locust bean gum  at least for the purpose of reducing the brittleness of agar gel and achieving the desired elasticity effect in the gelled or gummy candy as taught by Para 38 of Magana. 

Claims 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wan, in view of Stoll, Coleman, Kleidon and Lowe as applied above to claim 1, further in view of Jelavich et al (US 20150305382A1), hereinafter Jelavich.

Wan as applied above teaches lecithin as emulsifier but does not teach “wherein said lecithin comprises liquid sunflower lecithin”, however confections in general and gummy confections in particular were known to include sunflower lecithin in the art at the time of the effective filing date of the invention as taught by Jelavich (para 37, 62) where it is clearly taught that clean label ingredients like non-genetically modified sunflower lecithin was known to be included in food products including gummy confections (Para 47). Since lecithin is taught by Wan in amount overlapping the claimed range, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify Wan and include lecithin from a known and popular source sunflower. The ordinary artisan would have been motivated to modify Wan and utilize sunflower lecithin as taught by Jelavich, at least for the purpose of utilizing clean label ingredients sunflower lecithin which is like non-genetically modified and also does not need to be labelled as an allergen as taught by Para 62 of Jelavich. 
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute one art recognized functional equivalent (i.e. lecithin in general) for another (i.e. lecithin from sunflower) in the gelled confection as disclosed by Wan, depending on which source of lecithin is preferred and available at the time the invention was made.   

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 

Applicant’s main argument is that ”Claims 1 through 5 are rejected based on a combination of references that disclose various parts of the limitations of the claims.”. Applicant presents a reason that “The present application presents a solution to the problem that is created by the combination of CBD with gelatin and pectin, namely that the combination creates a bitter aftertaste that is undesirable in a vehicle for administering an active ingredient in a pleasant confection.” This argument is not found persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the combination of CBD with gelatin and pectin, namely that the combination creates a bitter aftertaste) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case applicant claims a composition “comprising” the list of ingredients. The transitional phrase “comprising” as recited in amended claim 1 is being interpreted as synonymous with “including”, “containing” or “characterized by” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 21111.03.
Thus, as recited the composition can include gelatin and pectin and many other ingredients as the claim is open ended. If a limited list of gelling agents is applicable then that should be reflected in the independent claim. As such, the scope of the claim as recited differs from the scope being argued. Claim as recited is applicable to confections and other products comprising the list of ingredients.

On pages 2-3 of applicant’s remarks, applicant presents arguments against various references providing specific alternative sugars, gelling agents, CBD etc. having vast disclosures and argues that such references include ingredients but not the full composition. This argument is noted but is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case cited art relies on the conventionality of utilizing various sources of a particular type of ingredient, e.g., gelling agent is used in gummy confectioneries, the specific gelling agent and its amount varies in a composition based on factors like the cost, availability, gelling ability , mouthfeel , toughness or softness of  gel produced to name a few. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In the instant case references highlight the conventionality of use of ingredients like a specific gelling agent, a specific sugar/sweetener or a flavorant or even a specific nutraceutical in a confectionery product.
 Further, to address applicant's argument about combining references with many embodiments the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Rejections are maintained for reasons of record.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JYOTI CHAWLA/Primary Examiner, Art Unit 1791